internal_revenue_service number release date index numbers ------------------------ ---------------- ------------------------- ----------------------- -------------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------------- id no ------------- telephone number -------------------- refer reply to cc corp b02 plr-117870-07 date date legend -------------------------- target -------------------------------------------------------------------------------- ----------------------------------------------------------------------------- acquiring --------------------------------- business a a b c d e f g h i --------------------------------------------------------------- -------------- --- --- --------------- ------------- ------ ------------ ------------- -------- ------------ ------- --------------------- ---------------------- ---------------------------------------------- plr-117870-07 year a date date exchange dear ------------- this letter responds to your date letter and supplemental information dated date requesting rulings as to the federal_income_tax consequences of the proposed transactions defined below the information submitted in that request and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts target is a privately-held company with approximately a shareholders until approximately b years ago target was engaged in business a at that time target sold its operating_assets and invested the cash proceeds in marketable_securities in the years thereafter target sold those marketable_securities and used the proceeds to purchase shares of common_stock of acquiring and its predecessors from acquiring stockholders and acquiring management when acquiring was a privately-held corporation for federal tax purposes target has treated itself as a personal_holding_company as defined in sec_542 as such and to avoid having to pay the personal_holding_company_tax under sec_541 on undistributed_personal_holding_company_income target represents that it has regularly distributed as dividends to its shareholders at least percent of its personal_holding_company_income or has paid the personal_holding_company_tax acquiring conducted an initial_public_offering in year a and is now a widely-held corporation listed on exchange acquiring has only one class of stock voting common target’s assets currently consist solely of approximately c in cash and d shares of acquiring stock equaling approximately e less than five percent of the common_stock of acquiring a publicly_held_corporation the acquiring stock is target's primary asset proposed transactions plr-117870-07 for what are represented to be valid business reasons on date target and acquiring entered into an agreement and plan_of_reorganization the reorganization agreement that provides for the following transactions the proposed transactions i after date but prior to closing target will distribute to its shareholders pro_rata all of its cash less approximately f which will be retained to discharge all of target’s existing liabilities including payments to dissenters if any ii target will transfer all of its remaining assets consisting of d acquiring shares the old acquiring shares to acquiring in exchange for g newly issued acquiring common shares the new acquiring shares issued in the names of the target shareholders equal to h percent of the number of old acquiring shares the exchange target will not transfer and acquiring will not assume any target liabilities in the exchange iii within thirty days of step ii above target will distribute to its shareholders the new acquiring shares and any cash reserve remaining after the payment of expenses iv within days of step ii above target will take all necessary steps to dissolve steps i through iv are collectively referred to as the downstream reorganization representations the following representations have been made regarding the proposed downstream reorganization a the fair_market_value of the new acquiring shares received by each target shareholder will approximately equal the fair_market_value of the target shares surrendered in the exchange b at least percent of the proprietary interest in target will be exchanged for acquiring stock and will be preserved within the meaning of sec_1_368-1 c acquiring has no plan or intention to reacquire directly or through a related_person within the meaning of sec_1_368-1 any of its stock issued in the downstream reorganization d neither acquiring nor any person related within the meaning of sec_1 e related_person i has acquired or will have acquired any target stock with consideration other than acquiring stock other than as required by the reorganization agreement ii has furnished cash or other_property directly or indirectly in connection with redemptions of target stock or distributions by target to target shareholders in connection with redemptions of target stock or distributions by target to target plr-117870-07 shareholders in connection with or in contemplation of the downstream reorganization or iii has any plan or intention to purchase redeem or otherwise reacquire any of the acquiring stock issued in connection with the downstream reorganization e acquiring will acquire at least percent of the fair_market_value of the net assets and at least percent of the fair_market_value of the gross assets held by target immediately before the transaction for this representation amounts paid_by target to dissenters if any amounts used by target to pay its reorganization expenses amounts paid_by target to shareholders who receive cash or other_property amounts paid_by target to acquiring for acquiring's expenses_incurred in the transaction and all redemptions and distributions except for regular normal dividends made by target immediately before the transfer will be included as assets of target held immediately before the transaction f acquiring has no plan or intention to sell or otherwise dispose_of any of the assets of target acquired in the transaction g target will distribute the stock securities and other_property it receives in the transaction and its other properties in pursuance of the plan_of_reorganization h there are no liabilities of target that will be assumed within the meaning of sec_357 by acquiring nor are there any liabilities to which the transferred assets of target will be subject i following the transaction acquiring will continue the historic_business of target or use a significant portion of target's historic_business_assets in a business j target will reimburse acquiring for all reasonable expenses up to i incurred by acquiring in connection with the transaction target and the shareholders of target will pay their respective expenses if any incurred in connection with the transaction k there is no intercorporate indebtedness existing between acquiring and target that was issued acquired or will be settled at a discount l no two parties to the transaction are investment companies as defined in sec_368 and iv m acquiring does not own directly or indirectly nor has it owned during the past five years directly or indirectly any stock of target n target is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 plr-117870-07 o the non-issuance of fractional shares of acquiring stock to the target shareholders in the exchange is solely for the purpose of avoiding the expense and inconvenience to acquiring of issuing fractional shares and any cash paid_by acquiring to target pursuant to the reorganization agreement is not separately bargained for consideration rulings based solely on the information submitted and the representations set forth above we rule as follows regarding the proposed transactions the downstream reorganization will qualify as a reorganization under sec_368 acquiring and target will each be a_party_to_a_reorganization under sec_368 target will recognize no gain_or_loss on the transfer of the old acquiring shares to acquiring solely for new acquiring shares in the exchange sec_361 target will recognize no gain_or_loss on its distribution of the new acquiring shares to its shareholders sec_361 acquiring will recognize no gain_or_loss on its receipt of the old acquiring shares solely for new acquiring shares in the exchange sec_1032 gain if any will be recognized by a target shareholder on the exchange of its target shares for new acquiring shares and receipt of cash or other_property in the downstream reorganization the amount of which gain if any shall not exceed the amount of cash and other_property received in the exchange sec_356 if the exchange has the effect of the distribution of a dividend determined with the application of sec_318 then the amount of the gain recognized that is not in excess of the target shareholder's ratable share of undistributed_earnings and profits of target will be treated as a dividend sec_356 the determination of whether the exchange has the effect of a distribution of a dividend will be made in accordance with the principles set forth in 489_us_726 the remainder if any of the gain recognized will be treated as gain from the exchange of property no loss will be recognized on the exchange sec_356 a target shareholder's basis in the new acquiring shares will equal the basis of the target shares surrendered in exchange therefor decreased by the amount of any money and the fair_market_value of any other_property received by the target shareholder and increased by the amount if any which was treated as a dividend and the amount if any of gain not including any portion of such gain which was treated as a dividend to the target shareholder which was recognized on the exchange sec_358 plr-117870-07 a target shareholder's holding_period in the new acquiring shares received in the transaction will include the period during which the stock of target surrendered in exchange therefor was held provided that the target stock is held as a capital_asset by the target shareholder on the date of the exchange sec_1223 under sec_381 and sec_1_381_a_-1 the taxable_year of target will end on the effective date of the downstream reorganization and acquiring will succeed to and take into account the items of target described in sec_381 subject_to the provisions and limitations of sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder caveats we express no opinion on the tax effect of the proposed transactions under any other provision of the code or regulations or the tax effect of any condition existing at the time of or effect resulting from the proposed transactions that is not specifically covered by the rulings set forth above in particular we express no opinion regarding whether target is properly treated as a personal_holding_company for federal tax purposes or whether acquiring succeeds to any items of target described in ruling above that are specific to personal_holding_companies additionally we express no opinion under sec_263 or sec_1_263_a_-5 regarding the treatment of expenses reimbursed by target to acquiring up to i incurred by acquiring in connection with the transaction procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of each taxpayer involved for the taxable_year in which the proposed transactions covered by this ruling letter are completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely ___________________________ gerald b fleming senior technician reviewer branch office of associate chief_counsel corporate
